UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 3, 2008 U.S. DRY CLEANING CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-23305 77-0357037 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 125 E. Tahquitz Canyon, Suite 203 92262 Palm Springs, California (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (760) 322-7447 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]
